Citation Nr: 0419239	
Decision Date: 07/16/04    Archive Date: 07/27/04	

DOCKET NO.  95-02 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for hypertension. 

2.  Entitlement to service connection for a heart disability, 
to include the residuals of a cerebral vascular accident. 

3.  Entitlement to automobile or other conveyance and 
adaptive equipment. 

4.  Entitlement to special adaptive housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1946 to March 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claim has since been transferred 
to control of the Reno, Nevada, RO.  In February 1997, 
February 1998, and March 2003, the Board remanded this case 
to the RO for additional development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  In a January 1992 rating determination, the RO denied 
service connection for hypertension.  The veteran was 
notified of this decision that month and did not file a 
notice of disagreement to initiate an appeal from that 
determination.

3.  In January 1995, the veteran petitioned to reopen the 
previously denied claim of service connection for 
hypertension.  

4.  Evidence associated with the claims file since the 
January 1992 denial is duplicative or cumulative of evidence 
previously before the RO, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for hypertension.

5.  The veteran has cardiovascular disease, including 
coronary artery disease, and residuals of a myocardial 
infarction and cerebrovascular accident.

6.  It is not shown that a cardiovascular disease was 
exhibited in service, within the first post service year, or 
that a heart disability is otherwise related to service.

7.  Service connection is in effect for the residuals of an 
appendectomy, evaluated as noncompensable.

8.  The veteran is not service connected for a disability 
manifested by loss, or permanent loss of use, of one or both 
feet, by loss or permanent loss of both hands, or by 
permanent impairment of vision of both eyes; nor is he 
service connected for a disability manifested by ankylosis of 
one or both knees or one or both hips.  

9.  The veteran does not have loss of use of a lower 
extremity or of both hands or blindness due to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The January 1992 decision, wherein the veteran's claim of 
entitlement to service connection for hypertension was 
denied, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.129, 19.192 (1991); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302, 20.1103 (2003). 

2.  The evidence received since the January 1992 decision of 
the RO that denied service connection for hypertension is not 
new and material, and that claim may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A cardiovascular disease, including coronary artery 
disease and residuals of a myocardial infarction and 
cerebrovascular accident, was not incurred or aggravated in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  The criteria for a certificate of eligibility for 
assistance in the purchase of an automobile or other 
conveyance or adaptive equipment have not been met. 38 
U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 
(2003).

5.  The criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant have not been met. 38 U.S.C.A. 
§§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.809, 3.809a (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for hypertension.

In January 1992, service connection was denied for 
hypertension by the RO.  The veteran was informed of that 
decision that month and failed to file a timely notice of 
disagreement to this determination.  

The present claim was initiated in January 1995.  Under 
pertinent law and VA regulations, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2003)).  This amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claims of entitlement to service 
connection was filed prior to that date.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Within the January 1992 rating determination, it was found 
that service medical records were negative for any of the 
claimed conditions, including hypertension, which was 
indicated to have been diagnosed many years after the 
veteran's military service ended in March 1948.  A review of 
the service medical records and post service medical records 
supports the RO's determination in this regard.  Service 
medical records do not indicate hypertension during the 
veteran's military service.  Further, hypertension is not 
diagnosed until many years after the veteran's military 
service ended in March 1948.

Evidence submitted since the January 1992 rating 
determination includes medical information indicating 
continuous treatment for hypertension many years after the 
veteran's discharge from service.  However, as noted above, 
the fact that the veteran had hypertension at the time of the 
prior rating determination was not in dispute.  Additional 
medical evidence received that was not previously before 
agency decision makers is "new".  However, such evidence is 
not "material" for purposes of reopening a claim for 
service connection.  None of the additional medical records 
include any evidence reflecting that the veteran's claimed 
hypertension is the result of disease or injury either 
incurred in or aggravated by military service.  Thus, this 
medical evidence cannot provide a basis to reopen the 
previously denied claim.  

Since 1992, the veteran has provided testimony before the 
Board.  In September 1997, the veteran indicated that he 
suffered from headaches, dizziness, blurred vision and 
shortness of breath during his service.  When asked if he 
recalled any of his readings for high blood pressure, the 
veteran responded in the negative.  He also indicated that he 
received no medication for hypertension during service.  At 
the hearing held before the Board, the veteran indicated 
treatment at several VA medical centers.  The Board has 
remanded this case on several occasions in order to obtain 
medical records pertinent to the veteran's claim.  However, 
none of these medical records indicate an association between 
the veteran's hypertension and his military service more than 
50 years ago.  

As regards the veteran's own assertions associating his 
current hypertension with service, the Board notes that the 
veteran appears to be simply reiterating his prior 
contentions.  In any event, the Board points out that the 
veteran's assertions, alone, are not probative of the 
question of whether a medical relationship between any 
current disability and service exists.  As a layperson 
without the appropriate medical training and expertise, the 
veteran is not competent to offer a probative opinion on a 
medical matter, such as whether a disability was caused or 
worsened by military service.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Hence, where, as here, resolution of an issue 
under consideration turns on a medical matter, unsupported 
lay statement(s), even if new, cannot serve as a predicate to 
reopen a previously disallowed claim. See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim of service connection for 
hypertension are not met, and the RO's 1992 denial of service 
connection for hypertension remains final.  As the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen a finally disallowed claim, the 
benefit of the doubt rule is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

II.  Entitlement to service connection for a heart 
disability, to include the residuals of a cerebral vascular 
accident.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Post-service medical evidence clearly establishes that the 
veteran has cardiovascular disease.  He has had a myocardial 
infarction and cerebrovascular accident and diagnoses include 
coronary artery disease.  Accordingly, there is a medical 
diagnosis of a current disability.  The veteran alleges that 
this heart disorder began in his military service more than 
50 years ago.  However, a detailed review of the veteran's 
service medical records during the veteran's active duty from 
November 1946 to March 1948 fails to indicate such a heart 
disorder.  While the veteran was treated for several 
conditions not at issue before the Board at this time, 
including appendicitis, these medical reports make no 
reference to any form of heart disorder.  

In his initial application for compensation in April 1948, 
the veteran did indicate treatment for a heart condition in 
March 1948.  In January 1948, the veteran was treated for an 
appendectomy.  Significantly, no reference was made to a 
heart disorder.  Treatment records from February and March 
1948 fail to indicate a heart disorder.  

In an application for hospital treatment or domiciliary care 
dated April 1948, one month after the veteran's discharge 
from service in March 1948, it is indicated that the veteran 
had no heart treatment or complaints in service.  Systolic 
murmur of the heart appears to be indicated, but no 
disability is noted.  In a May 1948 rating determination, 
service connection for a systolic murmur of the heart, 
functional, was found to be a constitutional or developmental 
abnormality, and not a disability under the law.  The veteran 
was denied service connection for this systolic murmur in May 
1948.  He was notified of this determination that month.  
Accordingly, this specific issue is not before the Board at 
this time.  Notwithstanding, the Board has considered it in 
the determination of whether the veteran should be service 
connected for his current heart disorder.  

Post-service medical records immediately following the 
veteran's discharge from service in 1948 failed to reveal a 
heart disorder.  In his application for compensation in 
February 1987, the veteran made no reference to heart 
disability.  

In October 1991, decades after his discharge from service, 
the veteran noted difficulties with his arms, a lower back 
condition, circulation problems, and hypertension.  In an 
examination for housebound status or permanent need for 
regular aid and attendance, the residuals of a stroke decades 
after the veteran's discharge from service was noted.  In a 
January 1995 statement, the veteran indicated treatment at a 
VA Medical Center (VAMC) since 1990 to the present, decades 
after his discharge from active service.  

In October 1996, the veteran indicated that he had complained 
of heart and chest pain, with an inability to walk any 
distance, during his military service.  

Additional medical records obtained by the RO at the request 
of the veteran indicate the presence of cardiovascular 
disease.  However, the medical records indicate the onset of 
cardiovascular disease decades after the veteran's military 
service.  

At the hearing held before the Board in September 1997, the 
veteran indicated that he was told that he had a murmur 
following service.  He also indicated that he was informed 
that he would "grow out of it."  (Transcript at page 5.)  

Where the veteran served continuously for ninety (90) or more 
days during a period of war or during peacetime service after 
December 31, 1946, and if cardiovascular disease became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Based on a detailed review of the medical evidence of record, 
the Board finds no evidence to suggest the presence of 
cardiovascular disease in the year immediately following the 
veteran's discharge from active service.  A detailed review 
of the medical evidence of record fails to indicate that any 
form of cardiovascular disease exhibited within one year of 
the veteran's discharge from active service.  As mentioned 
earlier, the heart murmur exhibited within the first 
postservice year did not represent the onset of 
cardiovascular disease by any competent authority.  The fact 
that no heart disorder was indicated until decades after the 
veteran's discharge from service, more than 50 years ago, 
only provides negative evidence against the veteran's claim.  
The service medical records, which appear complete, also 
provide additional negative evidence against the veteran's 
claim.  

With regard to the veteran's own contention that he has a 
heart disorder related to his service, as noted above, as a 
lay person he may be competent to report that injury 
occurred; however, he is not competent to relate current 
disability to such injury.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Simply stated, the clear 
preponderance of the medical evidence provides against a 
determination that the veteran's current heart disorder is 
the result of disease or injury incurred during the veteran's 
active service or during any presumptive period.  
Accordingly, the preponderance of evidence is against this 
claim and the claim must be denied.


III.  Entitlement to automobile or other conveyance and 
adaptive equipment or to special adaptive housing or special 
home adaptation grant.

As pertinent to this appeal, a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. 2101(a) may be granted if the veteran is entitled to 
compensation for permanent and total disability due to:

(1) The loss or loss of use of both lower 
extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or

(2) Blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity; or

(3) The loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury that so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 
or

(4) The loss or loss of use of one lower 
extremity together with the loss or loss 
of use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

As the foregoing regulation suggests, entitlement to the 
claimed benefit is predicated on a finding that the 
disability is service connected.  The veteran is currently 
service connected for the residuals of the appendectomy 
undertaken during service.  This service-connected disability 
has been found to be noncompensable.  Significantly, the 
veteran himself has never contended that his disorders are 
related to his service-connected appendectomy sequela.  
Although it appears that the veteran is now essentially 
wheelchair-bound, this is due to the residuals of nonservice-
connected disorders.  As clearly indicated, the veteran does 
not have a loss of use of his extremities due to a service-
connected disability.  The record also shows that service 
connection is not in effect for any eye disorder.  

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be granted under 38 
U.S.C.A. 2101(b) where the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 and has not 
previously received assistance in acquiring specially adapted 
housing under 38 U.S.C.A. 2101(a).  The veteran must be 
entitled to compensation for permanent and total disability 
that (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands. 38 C.F.R. § 3.809a.

As the veteran in this case does not have eye disability or 
the anatomical loss or loss of use of both hands due to 
service-connected disability, entitlement to assistance in 
acquiring specially adapted housing is not warranted.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue. 38 U.S.C.A. § 5107(b).

With regard to the claim of assistance in the purchase of an 
automobile or other conveyance and entitlement to necessary 
adaptive equipment, as pertinent to this appeal, 
certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment is warranted 
where one of the following exists as the result of injury or 
disease incurred or aggravated during active service:

(1) Loss or permanent loss of use of one 
or both feet;

(2) Loss or permanent loss of use of one 
or both hands;

(3) Permanent impairment of vision of 
both eyes: Central visual acuity of 
20/200 or less in the better eye, with 
corrective glasses, or central visual 
acuity of more than 20/200 if there is a 
field defect in which the peripheral 
field has contracted to such an extent 
that the widest diameter of visual field 
subtends an angular distance no greater 
than 20 degrees in the better eye.

(4) For adaptive equipment eligibility 
only, ankylosis of one or both knees or 
one or both hips.

38 C.F.R. § 3.808.

As noted above, the veteran is service connected for only one 
noncompensable disorder.  As a result, the Board finds no 
basis to award the veteran financial assistance in the 
purchase of an automobile or other conveyance because none of 
the veteran's disorders, at this time, have been found to be 
the result of injury or disease incurred in or aggravated 
during active service.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).

IV.  The duty to assist and notify.

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  
Through multiple letters from the RO to the veteran, three 
Board remands, the statement of the case, and multiple 
supplemental statements of the case, the RO notified the 
veteran and his representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with his appeal, and the basis for the denial 
of his claims.  Consequently, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence necessary to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  

In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  

With regard to the duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the letter of April 2003 (page 2) 
notifies the veteran of the importance of showing an injury 
in military service or a disease that began in service or was 
made worse during military service, or an event in service 
causing injury or disease.  

With regard to the duty to notify the veteran of what 
evidence, if any, is to be obtained by the VA (the second 
Pelegrini notice requirement), the letter of April 2003 (page 
3) notes what has been done to help with the veteran's 
claims.  

With regard to the duty to notify the veteran of what 
evidence, if any, is to be provided by the claimant (the 
third Pelegrini notice requirement), the April 2003 letter 
(page 3) informed the veteran of the information or evidence 
that they needed from him.

With regard to the duty to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
this claim (the fourth Pelegrini notice requirement), in 
April 2003 (page 3), the RO asked the veteran to tell them 
about any additional information or evidence that he may want 
us to try to get for him.  Based on the above, the Board 
finds that all four Pelegrini notice requirements have been 
met.  

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

The Board notes that, in the case on appeal, the documents 
meeting the VCAA's notice requirements were provided to the 
veteran before the rating actions were issued in this case 
and after a substantially complete application was received.  
However, following the enactment of the VCAA, the Board 
remanded this case to the RO in March 2003 in order to 
specifically address the VCAA.  Following the April 2003 
letter, a supplemental statement of the case was issued in 
July 2003 in which the RO had the opportunity to review this 
case following the VCAA letter.  Hence, the Board finds that 
any failure on VA's part in not completely fulfilling the 
VCAA notice requirements prior to the RO's initial 
adjudication of this claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  In this regard, the Board must note 
that it has remanded this case on three separate occasions in 
order to assist the veteran with the development of his 
claim.  Further, the veteran has had the opportunity to 
present his argument to the Board at a hearing and extensive 
medical records have been obtained by the RO.  In this 
regard, the Board must note that based on a detailed review 
of the medical evidence of record, the Board must find that 
the medical evidence in this case appears complete.  The RO 
has either attained, or attempted to obtain, pertinent 
medical records cited by the veteran over an extensive period 
of time.  Moreover, neither the veteran nor his 
representative has indicated that there is any outstanding 
pertinent evidence that the RO has not already obtained or 
attempted to obtain.  

As a final point, the Board has considered whether a VA 
examination or medical opinion, under 38 C.F.R. 
§ 3.159(c)(4), is required in this case.  However, based on a 
review of the medical evidence of record, the Board finds 
that no such medical opinion is required.  Extensive medical 
evidence indicates the existence of a heart disorder decades 
after the veteran's discharge from active service and there 
is no medical indication of a relationship between the 
current condition and any inservice event.  See 38 C.F.R. 
§ 3.159(c)(4)(B).  Once again, the Board must note that it 
has remanded this case on three separate occasions in order 
to assist the veteran in development of this case, with few 
substantive results.  Under these circumstances, the Board 
finds that there is no prejudice to the veteran in proceeding 
with a decision at this time.


ORDER

As new and material evidence to reopen the claim of service 
connection for hypertension has not been received, the appeal 
is denied.

Entitlement to service connection for a heart disability, to 
include the residuals of a cerebral vascular accident, is 
denied.

Entitlement to an automobile or other conveyance and adaptive 
equipment is denied.

Entitlement to special adaptive housing or a special home 
adaptation grant is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



